Exhibit 10.1

 

Execution Version

 

FIRST AMENDMENT TO AMENDMENT NO. 6

 

TO

 

CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS

 

THIS FIRST AMENDMENT TO AMENDMENT NO. 6 TO CREDIT AGREEMENT AND OTHER LOAN
DOCUMENTS, dated as of December 15, 2019 (this “Amendment”), is entered into by
and between PACIFIC ETHANOL PEKIN, LLC, a limited liability company organized
and existing under the laws of Delaware (“Company”), COMPEER FINANCIAL, PCA, a
federally-chartered instrumentality of the United States, successor by merger to
1st Farm Credit Services, PCA (“Lender”), and COBANK, ACB, a federally-chartered
instrumentality of the United States (“Agent” and together with Lender, the
“Lending Parties”). Capitalized terms not defined herein shall have the meanings
set forth in the Credit Agreement.

 

BACKGROUND:

 

WHEREAS, the Company, Lender and Agent have entered into that certain Credit
Agreement dated as of December 15, 2016 (as amended, restated, modified or
otherwise supplemented from time to time, collectively the “Credit Agreement”)
and the other Loan Documents;

 

WHEREAS, the Company, Lender and Agent entered into that certain Amendment No. 6
to Credit Agreement dated as of November 15, 2019 (as amended, restated,
modified or otherwise supplemented from time to time, collectively the
“Amendment No. 6”) and the other Loan Documents;

 

WHEREAS, the Company has requested that, as of the Effective Date, Amendment
No. 6, the Credit Agreement and certain other Loan Documents be amended solely
to extend the Deferral Period Termination Date to December 20, 2019; and

 

WHEREAS, Agent and Lender are willing, subject to the terms and conditions
hereinafter set forth, to make such amendments;

 

NOW, THEREFORE, in consideration of the agreements herein contained, the parties
hereby agree as follows:

 

ARTICLE 1 Amendment to Amendment No. 6.

 

1.1 Extension of Deferral Period Termination Date. Amendment No. 6 is hereby
amended by amending the following definitions in their entireties to read as
follows:

 

“Deferral Period Termination Date” means that date which is the earliest of
(a) 5:00 p.m. (Mountain time) on December 20, 2019, (b) the occurrence of a
Deferral Period Termination Event, or (c) the occurrence of an Event of Default
under the Loan Documents (excluding therefrom, however, the Excluded Events, the
occurrence of which, whether prior to or during the Deferral Period, shall not
constitute an Event of Default during the Deferral Period).”

 

 

 

 

“Deferral Period Termination Event” means the occurrence of any of the
following: (a) the breach of any covenant, representation and warranty contained
in Article 3 of this Agreement, or (b) the termination or expiration of any
forbearance arrangement, payment date extension or maturity date extension, in
each case without further extension, now or hereafter provided under or in
connection with the Wells Fargo Loan Documents or the Senior Notes Documents.

 

1.2 Other Terms and Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used herein (including in the preamble and recitals
hereto) have the meanings provided for in Amendment No. 6. This Amendment is not
intended by the parties to be a novation of Amendment No. 6 and, except as
expressly waived, deferred or otherwise modified herein, all terms, conditions,
rights, and obligations as set out in Amendment No. 6 are hereby reaffirmed and
shall otherwise remain in full force and effect as originally written and
agreed.

 

ARTICLE 2 Amendment to Credit Agreement.

 

Effective on (and subject to the occurrence of) the Effective Date (defined
below), Annex A to the Credit Agreement is hereby amended by amending the
following definitions in their entirety to read as follows:

 

“Loan Documents” means this Agreement, each Note, the Environmental Indemnity
and Reimbursement Agreement, each Interest Rate Hedge, the PEC Guaranty, the PEC
Pledge Agreement, the PEC Security Agreement, the Fourth Amendment, the Fifth
Amendment, the Sixth Amendment (as the Sixth Amendment may be modified and
amended from time to time) and each other agreement, guaranty, security
agreement, pledge, mortgage, deed of trust, instrument, agreement, certificate,
application, invoice and document executed or delivered in connection herewith
or therewith, each as amended or as amended and restated from time to time.

 

ARTICLE 3 Representations and Warranties; Acknowledgments.

 

3.1 In order to induce Agent and Lender to make the amendments provided for in
Articles 1 and 2, the Company hereby represents and warrants to Agent and the
Lending Parties as of the Effective Date that:

 

(a) The recitals set forth in Amendment No. 6 are true, complete, accurate, and
correct in all material respects (unless qualified by materiality, in which case
they shall be true and correct in all respects);

 

(b) All representations and warranties made and given by the Loan Parties in the
Loan Documents are true, complete, accurate, and correct in all material
respects (unless qualified by materiality, in which case they shall be true and
correct in all respects), as if given on the Effective Date (or, as to
representations and warranties that specifically refer to an earlier date, as of
such earlier date) after giving effect to this Amendment;

 

2

 

 

(c) The Loan Parties have no claims, offsets, rights of recoupment,
counterclaims, or defenses (other than payment) with respect to: (a) the payment
of any amount due under the Loans and the Loan Documents; (b) the performance of
the Loan Parties’ obligations under the Loan Documents; or (c) the liability of
the Loan Parties under the Loan Documents;

 

(d) Agent and the Lending Parties: (i) have not breached any duty to the Loan
Parties in connection with the Loans or the Loan Documents; and (ii) have fully
performed all obligations they may have had or now have to the Loan Parties;

 

(e) The Loan Parties have had the assistance of independent counsel of their own
choice, or have had the opportunity to retain such independent counsel, in
reviewing, discussing, and considering all the terms of this Amendment. Before
execution of this Amendment, the Loan Parties have had adequate opportunity to
make whatever investigation or inquiry it may deem necessary or desirable in
connection with the subject matter of this Amendment;

 

(f) The Loan Parties are not acting in reliance on any representation,
understanding, or agreement from or with Agent or the Lending Parties not
expressly set forth herein. The Loan Parties acknowledge that none of Agent or
the Lending Parties has made any representation with respect to the subject of
this Amendment except as expressly set forth herein. The Company has executed
this Amendment as its free and voluntary act, without any duress, coercion, or
undue influence exerted by or on behalf of any Person;

 

(g) All interest or other fees or charges which have been imposed, accrued or
collected by Agent under the Loan Documents or in connection with the Loans
through the date of this Amendment, and the method of computing the same, were
and are proper and agreed to by the Loan Parties, and were properly computed and
collected;

 

(h) This Amendment is not intended by the parties to be a novation of the Loan
Documents and, except as expressly waived, deferred or otherwise modified
herein, all terms, conditions, rights, and obligations as set out in the Loan
Documents are hereby reaffirmed and shall otherwise remain in full force and
effect as originally written and agreed;

 

(i) Notwithstanding anything to the contrary in this Amendment, except as
waived, deferred or modified herein, the Loan Documents are in full force and
effect in accordance with their respective terms, remain legal, valid and
binding obligations of the Loan Parties that are enforceable in accordance with
their respective terms, have not been modified or amended (except in written
amendments executed by the parties), and are hereby reaffirmed and ratified by
the Loan Parties;

 

(j) All information provided by the Loan Parties (or any of its agents or
representatives) to Agent or the Lending Parties prior to the Effective Date is
true, correct and complete in all material respects as of the date provided and
does not contain any untrue statements of fact or omit to state a fact necessary
to make the statements made not misleading in any material respect;

 

3

 

 

(k) All financial statements delivered by the Loan Parties (or any of its agents
or representatives) to Agent or the Lending Parties prior to the Effective Date
are true and correct in all material respects and fairly present the financial
condition of the Loan Parties;

 

(l) As of the Effective Date, the Company has delivered to Agent all statements,
notices, certificates, projections, updates, and other information required
under Article 6 of the Credit Agreement;

 

(m) The execution and delivery of this Agreement and the performance by the
Company of its obligations hereunder are within the corporate or company powers
and authority of the Company, have been duly authorized by all necessary
corporate action, and do not and will not contravene or conflict with the
charter or by-laws of the Company;

 

(n) This Amendment has been duly executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, covenants, and conditions; and

 

(o) After giving effect to this Amendment, no Default or Event of Default (other
than related to any Excluded Event) has occurred and is continuing.

 

ARTICLE 4 Conditions to Effectiveness.

 

This Agreement shall become effective on such date (the “Effective Date”) when
each of the following conditions has been satisfied:

 

4.1 Representations and Warranties. All covenants, representations and
warranties made by the Company pursuant to Article 3 shall be true and correct.

 

4.2 Guarantor Acknowledgment. Agent shall have received an Acknowledgment and
Agreement of Guarantor, duly executed by PEC.

 

4.3 Other Requests. Agent shall have received such other certificates,
instruments, documents, agreements, information and reports as may be requested
by Agent, in form and substance acceptable to Agent.

 

4.4 Reimbursement of Fees/Expenses. The Company shall have paid all
out-of-pocket fees and expenses of Agent and the Lending Parties (including
legal, advisory, and audit fees) that accrued in relation to the Loan Documents,
including, without limitation, all out-of-pocket fees and expenses incurred in
connection with the preparation, drafting, negotiation, implementation of this
Agreement.

 

4

 

 

4.5 Required Consents, etc. The Company shall have delivered to Agent all
consents, authorizations and amendments determined by Agent to be necessary to
ensure the enforceability of the Loan Documents, including a certificate of the
secretary or other appropriate officer of each Loan Party certifying (i) that
the execution, delivery and performance of this Amendment, the Credit Agreement
as amended hereby and the other Loan Documents have been duly approved by all
necessary action of the governing board of such Loan Party, and attaching true
and correct copies of the applicable resolutions granting such approval;
(ii) that the organizational document of such Loan Party, which were certified
and delivered to the Agent pursuant to the most recent certificate of secretary
or other appropriate officer of such Loan Party, continue in full force and
effect and have not been amended or otherwise modified except as set forth in
the certificate to be delivered as of the date hereof; and (iii) that the
officers and agents of such Loan Party who have been certified to the Agent,
pursuant to the most recent certificate of secretary or other appropriate
officer given by such Loan Party, as being authorized to sign and to act on
behalf of such Loan Party continue to be so authorized or setting forth the
sample signatures of each of the officers and agents of such Loan Party
authorized as of the date hereof to execute and deliver this Agreement, the
other Loan Documents and all other documents, agreements and certificates on
behalf of such Loan Party.

 

Upon the delivery by Agent of a fully executed copy of this Agreement to the
Company, the conditions set forth above shall be deemed satisfied and the
Effective Date shall be deemed to have occurred as of the date so delivered.

 

ARTICLE 5 Release.

 

As a material part of the consideration for Agent and Lender entering into this
Agreement, the Company agrees as follows (the “Release Provision”)

 

5.1 The Company hereby releases and forever discharges Agent and the Lending
Parties and each such parties’ respective predecessors, successors, assigns,
participants, officers, managers, directors, shareholders, employees, agents,
advisors, attorneys, representatives, parent corporations, subsidiaries, and
affiliates (hereinafter all of the above collectively referred to as “Released
Group”), jointly and severally, from any and all claims, counterclaims, demands,
damages, debts, agreements, covenants, suits, contracts, obligations,
liabilities, accounts, offsets, rights, actions, and causes of action of any
nature whatsoever, including, without limitation, all claims, demands, and
causes of action for contribution and indemnity, whether arising at law or in
equity, whether presently possessed or possessed in the future, whether known or
unknown, whether liability be direct or indirect, liquidated or unliquidated,
whether presently accrued or to accrue hereafter, whether absolute or
contingent, foreseen or unforeseen, and whether or not heretofore asserted, and
including whether arising from the negligence (but not the gross negligence or
willful misconduct) of any of the Released Group, which the Company may have or
claim to have against any of the Released Group, in each case only to the extent
arising or accruing prior to and including the Effective Date.

 

5.2 The Company agrees not to sue any of the Released Group or in any way assist
any other person or entity in suing any of the Released Group with respect to
any claim released herein. This Release Provision may be pleaded as a full and
complete defense to, and may be used as the basis for an injunction against, any
action, suit, or other proceeding which may be instituted, prosecuted, or
attempted in breach of the release contained herein.

 

5.3 The Company is the sole owner of the claims released by the Release
Provision, and the Company has not heretofore conveyed or assigned any interest
in any such claims to any other person or entity. The Company understands that
the Release Provision was a material consideration in the agreement of Agent and
Lender to enter into this Agreement.

 

5

 

 

5.4 It is the express intent of the Company that the release and discharge set
forth in the Release Provision be construed as broadly as possible in favor of
the Released Group so as to foreclose forever the assertion by the Company of
any claims released hereby against any of the Released Group. If any term,
provision, covenant, or condition of the Release Provision is held by a court of
competent jurisdiction to be invalid, illegal, or unenforceable, the remainder
of the provisions shall remain in full force and effect.

 

ARTICLE 6 Miscellaneous.

 

6.1 Loan Document Pursuant to Credit Agreement. This Amendment is a Loan
Document executed pursuant to the Credit Agreement. Except as expressly amended
hereby, all of the representations, warranties, terms, covenants and conditions
contained in the Credit Agreement and each other Loan Document shall remain
unamended and otherwise unmodified and in full force and effect.

 

6.2 Limitation of Amendments. The amendments provided in Articles 1 and 2 shall
be limited precisely as provided for therein and shall not be deemed to be a
waiver of, amendment of, consent to or modification of any other term or
provision of the Credit Agreement or any term or provision of any other Loan
Document or of any transaction or further or future action on the part of the
Loan Parties which would require the consent of Agent or the Lending Parties
under the Credit Agreement or any other Loan Document.

 

6.3 Collateral. To the extent any Collateral is personal property, the Loan
Parties hereby renounce and waive all rights that are waivable under Article 9
of the Uniform Commercial Code (the “UCC”) of any jurisdiction in which any
Collateral may now or hereafter be located. The Loan Parties also hereby
acknowledge and agree that a public sale shall constitute a commercially
reasonable manner for the disposition of the Collateral.

 

6.4 Counterparts; Effectiveness. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by Agent and when Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or email shall be as effective as delivery of a manually executed
counterpart of this Agreement.

 

6.5 Incorporation of Credit Agreement Provisions. The provisions of Article 11
of the Credit Agreement shall apply to this Agreement, mutatis mutandis.

 

[Signature Pages Follow]

 

6

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 6]

 

IN WITNESS WHEREOF, the parties hereto, by their Authorized Officers, have
executed this Agreement as of the date first set forth above.

 

  COMPANY:       PACIFIC ETHANOL PEKIN, LLC         By: /s/ Bryon T. McGregor  
Name:  Bryon T. McGregor   Title: Chief Financial Officer

 

 

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 6]

 

IN WITNESS WHEREOF, the parties hereto, by their Authorized Officers, have
executed this Agreement as of the date first set forth above.

 

  LENDER:       COMPEER FINANCIAL, PCA         By: /s/ Kevin Buente   Name: 
Kevin Buente   Title: Principal Credit Officer

 

 

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 6]

 

IN WITNESS WHEREOF, the parties hereto, by their Authorized Officers, have
executed this Agreement as of the date first set forth above.

 

  COBANK, ACB         By: /s/ Janet Downs   Name:  Janet Downs   Title: Vice
President

 

 

 

 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

 

Dated as of December 15, 2019

 

Pursuant to the Guaranty and Contribution Agreement dated as of March 20, 2019
(the “Guaranty”), the undersigned (the “Guarantor”) is a guarantor of the
indebtedness of PACIFIC ETHANOL PEKIN, LLC, a Delaware limited liability company
(the “Borrower”), to CoBank, ACB, a federally chartered instrumentality of the
United States, in its capacity as the Agent (as described in the “Credit
Agreement” defined in the First Amendment to Amendment No. 6 to Credit Agreement
and Other Loan Documents of even date herewith (the “Amendment”); capitalized
terms used herein and not otherwise defined shall have the meanings given them
in the Amendment).

 

The undersigned hereby (i) acknowledges receipt of the Amendment;
(ii) acknowledges that the Borrower has made certain representations,
warranties, and acknowledgments with respect to the Guarantor and hereby
represents and warrants that, to the best of its knowledge, all such
representations, warranties, and acknowledgments with respect to it are true and
correct as of the date hereof; (iii) consents to the terms and execution of the
Amendment and acknowledges that indebtedness arising under the Loan Documents
that constitutes the Guaranteed Amount shall continue to constitute indebtedness
guaranteed under the Guaranty; (iv) ratifies and confirms all of the terms,
covenants and conditions set forth in the Guaranty and the other Loan Documents
to which it is a party (collectively, the “Guarantor Loan Documents”), as same
may be modified pursuant to the Amendment, and hereby agrees, acknowledges and
reaffirms that (a) the Guarantor Loan Documents as modified herein constitute
legal, valid and binding obligations of the Guarantor, enforceable against the
undersigned in accordance with their respective terms, covenants, and
conditions, (b) the Guarantor remains unconditionally liable to Agent and the
Lending Parties in accordance with the respective terms, covenants, and
conditions set forth in the Guarantor Loan Documents, (c) Agent and the Lending
Parties have valid, duly perfected, fully enforceable Liens on the Collateral,
(d) all Liens heretofore granted to Agent and the Lending Parties in the
Collateral continue in full force and effect and secure the Obligations, (e) the
Guarantor shall execute and deliver to Agent and the Lending Parties any and all
agreements and other documentation and to take any and all actions reasonably
requested by Agent and the Lending Parties at any time to assure the perfection,
protection, priority, and enforcement of Agent’s and the Lending Parties’ rights
under the Guarantor Loan Documents with respect to all such Liens (but without
any increase to the obligations or liabilities of the Guarantor under the
Guarantor Loan Documents); (v) acknowledges that the Agent and the Lending
Parties may amend, restate, extend, renew or otherwise modify any Loan Documents
(other than Loan Documents to which Guarantor is a party) and any indebtedness
or agreement of the Borrower in accordance with their terms, or enter into any
agreement with or extend additional or other credit accommodations to the
Borrower, without notifying or obtaining the consent of the undersigned and
without impairing the liability of the undersigned under the Guaranty; and
(vi) releases and forever discharges Agent and the Lending Parties and each such
parties’ respective predecessors, successors, assigns, participants, officers,
managers, directors, shareholders, employees, agents, advisors, attorneys,
representatives, parent corporations, subsidiaries, and affiliates (hereinafter
all of the above collectively referred to as “Released Group”), jointly and
severally, from any and all claims, counterclaims, demands, damages, debts,
agreements, covenants, suits, contracts, obligations, liabilities, accounts,
offsets, rights, actions, and causes of action of any nature whatsoever,
including, without limitation, all claims, demands, and causes of action for
contribution and indemnity, whether arising at law or in equity, whether
presently possessed or possessed in the future, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
presently accrued or to accrue hereafter, whether absolute or contingent,
foreseen or unforeseen, and whether or not heretofore asserted, and including
whether arising from the negligence (but not the gross negligence or willful
misconduct) of any of the Released Group, which the Guarantor may have or claim
to have against any of the Released Group, in each case only to the extent
arising or accruing prior to and including the Effective Date (as defined in the
Amendment).

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the party hereto has caused this Acknowledgment and
Agreement of Guarantor to be executed as of the date first above written.

 

  PACIFIC ETHANOL CENTRAL, LLC         By: /s/ Bryon T. McGregor   Name:  Bryon
T. McGregor   Title: Chief Financial Officer

 

 

 

 

